DETAILED ACTION
This Office action is in response to original application filed on 06/08/2022.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application number 14/132,176 filed 12/18/2013.

Statutory Review under 35 USC § 101
Claims 1-7 are directed toward a system and have been reviewed.
Claims 1-7 appear to be non-statutory under 35 USC § 101, as they do not include hardware.
(While the claim does recite a generic placeholder “application” coupled with functional language “configured to,” the generic placeholder is preceded by a structural modifier “processor-based” and thus does not invoke 35 U.S.C. 112(f).)
Otherwise, claims 1-7 would appear to be statutory as claims 1-6 perform the method of claims 8-13 (and claim 7 is dependent on statutory claim 1), which is directed to significantly more than an abstract idea based on currently known judicial exceptions, noting primarily the use of a digital signature and the verifying of a digital signature.
Claims 8-13 are directed towards a method and have been reviewed.
Claims 8-13 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, noting primarily the use of a digital signature and the verifying of a digital signature.
Claims 14-20 are directed toward an article of manufacture and have been reviewed.
Claims 14-20 appear to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Claims 14-20 also appear to be statutory as claims 14-19 perform the method of claims 8-13 (and claim 20 is dependent on statutory claim 14), which is directed to significantly more than an abstract idea based on currently known judicial exceptions, noting primarily the use of a digital signature and the verifying of a digital signature.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone. 
While the claim does recite a generic placeholder “application” coupled with functional language “configured to,” the generic placeholder is preceded by a structural modifier “processor-based” and thus does not invoke 35 U.S.C. 112(f).
However, despite examples of the “processing unit 102” existing as hardware in ¶ 0015 of the instant specification and despite examples of circuitry in ¶ 0024-0025, the recitation of merely a “processor-based application” does not mean the “processor” itself is claimed or even that the “processor” itself can be considered hardware.
The claims do not recite other elements that could be considered hardware (i.e. caching server, computer).
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 2-7 do not cure deficiencies of independent claim 1 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, U.S. Patent Application Publication No. 2014/0143201 (filed November 20, 2012; hereinafter Hwang) in view of David et al., U.S. Patent Application Publication No. 2014/0108474 (filed October 16, 2012; utilized in parent application 14/132,176; hereinafter David).


Regarding claim 1, Hwang teaches:
A system for optimizing synchronization of content management servers, the system comprising: (Hwang ABST: Dynamic file synchronization is performed in a client server environment)
a processor-based application executed on a computer and configured to: (Hwang ¶ 0015: the synchronization system 104 is embodied in an application. In certain other embodiments, the synchronization system 104 is embodied in an operating system executing on the computing device; FIG. 5, ¶ 0028: techniques for controlling access to at least one resource may be implemented in accordance with a computing processor 510, a memory 512, I/O devices 514, and a network interface 516, coupled via a computer bus 518)
receiving, by a caching server, a wrapper message pointing to a synchronization file comprising a plurality of content synchronization messages, (Hwang FIG. 3, ¶ 0019 describes a request referring to a local file: Control begins at block 300 with receiving a request to open a local file 112 that has a sync service flag. In certain embodiments, an application makes a request to the file system 102 to open a file; the file system 102 calls a custom device driver containing the synchronization system 104; the custom device driver determines if the sync service flag is present, and if so, provides the request to the synchronization system 104. In certain other embodiments, the application determines whether the sync service flag is present and if so passes the file to the synchronization system 104 for processing; see FIG. 4, ¶ 0014 describes a file: The content store 110 contains a local file 112 containing a metadata portion 113 and a content portion 118; the content portion 118 may include one or more content objects [this passage shows a plurality of messages])
... the synchronization file pointed to by the wrapper message; (Hwang FIG. 3, ¶ 0019: Processing continues to block 330 where the remote file 162 is accessed using the address 114 and protocol 115. In certain embodiments, the address 114 and protocol 115 are used to access a synchronization service 150 and certain characteristics (e.g. file name) of the remote file 162 are provided to the synchronization service 150 in order to access the remote file 162)
identify, by the caching server, a plurality of contents for synchronization based on the plurality of content synchronization messages; (Hwang FIG. 3, ¶ 0019: Processing continues to block 340 where the remote file 162 and the local file 112 are compared according to the method provided by the configuration mechanism 130. In an embodiment, the comparison is made by comparing the fingerprints of the relevant portions of the files (e.g. the content portion of each file) and any difference in fingerprint would indicate that synchronization is needed. Other embodiments may use file timestamps, file size, or any file property that would be relevant to determine if the files are different. If the comparison indicates the synchronization is needed then processing continues to block 350 [this shows identification for synchronization]; see this in light of FIG. 4, ¶ 0020-0024 describing synchronizing content portions and also describing if synchronization is needed)
synchronize, by the caching server, the plurality of contents via a single connection to a content server. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162. In another embodiment, the local file 112 contains a metadata portion 113 and a content portion 118, but only the content portion is synchronized with the remote file 162; see this in light of FIG. 1 showing singular connections)
Hwang does teach digital signatures. (Hwang FIG. 3, ¶ 0019: Processing continues to block 320 where the address 114 and protocol 115 are extracted from the metadata portion 113 and decrypted with the cryptography mechanism 122 if necessary)
Hwang does not expressly disclose:
the wrapper message having a corresponding digital signature;
verify, by the caching server, the digital signature corresponding to the wrapper message;
Hwang further does not expressly disclose downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message.
However, David teaches:
the wrapper message having a corresponding digital signature; (David ¶ 0094 shows the claimed 'signature': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: step 1402 where a request for data is received from a CDN provider; At step 1404, the URL contained in the received request is parsed to retrieve the hash and object name [shows this request has 'wrapper' functionality])
verify, by the caching server, the digital signature corresponding to the wrapper message; (David ¶ 0094 shows the claimed 'verification': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; ¶ 0242: The method begins at step 1402 where a request for data is received from a CDN provider; see then FIG. 11, ¶ 0280: The origin server 1104 is operable to receive requests from the CDN 1102 and return the appropriate data from the containers 1110 according to information in the hash containers 1112 [relevant to this being performed 'by the caching server'])
David further teaches downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message. (David FIG. 11, ¶ 0240 describes a content delivery network 1102, origin server 1104, and cloud storage area 1108, relevant to the claimed 'caching server'; FIG. 14, ¶ 0243-0244 shows retrieval, relevant to the claimed 'downloading': At step 1406, a path for a hash container is built from the hash parsed from the URL; step 1408, the metadata stored in the hash container is retrieved; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request; ¶ 0094 shows a request including signature verification])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
In addition, both of the references (Hwang and David) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as request-based data transfer and propagation.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request. Motivation to do so also would be the teaching, suggestion, or motivation in David to allow data stored in the system to be replicated and served by a content delivery network and to integrate a high performance, scalable origin server into a cloud computing system as seen in David (¶ 0011).







Regarding claim 8, Hwang teaches:
A computer-implemented method for optimizing synchronization of content management servers, the method comprising: (Hwang ABST: Dynamic file synchronization is performed in a client server environment)
receiving, by a caching server, a wrapper message pointing to a synchronization file comprising a plurality of content synchronization messages, (Hwang FIG. 3, ¶ 0019 describes a request referring to a local file: Control begins at block 300 with receiving a request to open a local file 112 that has a sync service flag. In certain embodiments, an application makes a request to the file system 102 to open a file; the file system 102 calls a custom device driver containing the synchronization system 104; the custom device driver determines if the sync service flag is present, and if so, provides the request to the synchronization system 104. In certain other embodiments, the application determines whether the sync service flag is present and if so passes the file to the synchronization system 104 for processing; see FIG. 4, ¶ 0014 describes a file: The content store 110 contains a local file 112 containing a metadata portion 113 and a content portion 118; the content portion 118 may include one or more content objects [this passage shows a plurality of messages])
... the synchronization file pointed to by the wrapper message; (Hwang FIG. 3, ¶ 0019: Processing continues to block 330 where the remote file 162 is accessed using the address 114 and protocol 115. In certain embodiments, the address 114 and protocol 115 are used to access a synchronization service 150 and certain characteristics (e.g. file name) of the remote file 162 are provided to the synchronization service 150 in order to access the remote file 162)
identify, by the caching server, a plurality of contents for synchronization based on the plurality of content synchronization messages; (Hwang FIG. 3, ¶ 0019: Processing continues to block 340 where the remote file 162 and the local file 112 are compared according to the method provided by the configuration mechanism 130. In an embodiment, the comparison is made by comparing the fingerprints of the relevant portions of the files (e.g. the content portion of each file) and any difference in fingerprint would indicate that synchronization is needed. Other embodiments may use file timestamps, file size, or any file property that would be relevant to determine if the files are different. If the comparison indicates the synchronization is needed then processing continues to block 350 [this shows identification for synchronization]; see this in light of FIG. 4, ¶ 0020-0024 describing synchronizing content portions and also describing if synchronization is needed)
synchronize, by the caching server, the plurality of contents via a single connection to a content server. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162. In another embodiment, the local file 112 contains a metadata portion 113 and a content portion 118, but only the content portion is synchronized with the remote file 162; see this in light of FIG. 1 showing singular connections)
Hwang does teach digital signatures. (Hwang FIG. 3, ¶ 0019: Processing continues to block 320 where the address 114 and protocol 115 are extracted from the metadata portion 113 and decrypted with the cryptography mechanism 122 if necessary)
Hwang does not expressly disclose:
the wrapper message having a corresponding digital signature;
verify, by the caching server, the digital signature corresponding to the wrapper message;
Hwang further does not expressly disclose downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message.
However, David teaches:
the wrapper message having a corresponding digital signature; (David ¶ 0094 shows the claimed 'signature': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: step 1402 where a request for data is received from a CDN provider; At step 1404, the URL contained in the received request is parsed to retrieve the hash and object name [shows this request has 'wrapper' functionality])
verify, by the caching server, the digital signature corresponding to the wrapper message; (David ¶ 0094 shows the claimed 'verification': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; ¶ 0242: The method begins at step 1402 where a request for data is received from a CDN provider; see then FIG. 11, ¶ 0280: The origin server 1104 is operable to receive requests from the CDN 1102 and return the appropriate data from the containers 1110 according to information in the hash containers 1112 [relevant to this being performed 'by the caching server'])
David further teaches downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message. (David FIG. 11, ¶ 0240 describes a content delivery network 1102, origin server 1104, and cloud storage area 1108, relevant to the claimed 'caching server'; FIG. 14, ¶ 0243-0244 shows retrieval, relevant to the claimed 'downloading': At step 1406, a path for a hash container is built from the hash parsed from the URL; step 1408, the metadata stored in the hash container is retrieved; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request; ¶ 0094 shows a request including signature verification]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
In addition, both of the references (Hwang and David) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as request-based data transfer and propagation.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request. Motivation to do so also would be the teaching, suggestion, or motivation in David to allow data stored in the system to be replicated and served by a content delivery network and to integrate a high performance, scalable origin server into a cloud computing system as seen in David (¶ 0011).

Regarding claim 14, Hwang teaches:
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processor, the program code including instructions to: (Hwang FIG. 5, ¶ 0033: It will be appreciated that any of the elements described hereinabove may be implemented as a computer program product embodied in a computer-readable medium, such as in the form of computer program instructions stored on magnetic or optical storage media or embedded within computer hardware, and may be executed by or otherwise accessible to a computer; see this in light of ¶ 0028-0030 describing processors and computing processors)
receiving, by a caching server, a wrapper message pointing to a synchronization file comprising a plurality of content synchronization messages, (Hwang FIG. 3, ¶ 0019 describes a request referring to a local file: Control begins at block 300 with receiving a request to open a local file 112 that has a sync service flag. In certain embodiments, an application makes a request to the file system 102 to open a file; the file system 102 calls a custom device driver containing the synchronization system 104; the custom device driver determines if the sync service flag is present, and if so, provides the request to the synchronization system 104. In certain other embodiments, the application determines whether the sync service flag is present and if so passes the file to the synchronization system 104 for processing; see FIG. 4, ¶ 0014 describes a file: The content store 110 contains a local file 112 containing a metadata portion 113 and a content portion 118; the content portion 118 may include one or more content objects [this passage shows a plurality of messages])
... the synchronization file pointed to by the wrapper message; (Hwang FIG. 3, ¶ 0019: Processing continues to block 330 where the remote file 162 is accessed using the address 114 and protocol 115. In certain embodiments, the address 114 and protocol 115 are used to access a synchronization service 150 and certain characteristics (e.g. file name) of the remote file 162 are provided to the synchronization service 150 in order to access the remote file 162)
identify, by the caching server, a plurality of contents for synchronization based on the plurality of content synchronization messages; (Hwang FIG. 3, ¶ 0019: Processing continues to block 340 where the remote file 162 and the local file 112 are compared according to the method provided by the configuration mechanism 130. In an embodiment, the comparison is made by comparing the fingerprints of the relevant portions of the files (e.g. the content portion of each file) and any difference in fingerprint would indicate that synchronization is needed. Other embodiments may use file timestamps, file size, or any file property that would be relevant to determine if the files are different. If the comparison indicates the synchronization is needed then processing continues to block 350 [this shows identification for synchronization]; see this in light of FIG. 4, ¶ 0020-0024 describing synchronizing content portions and also describing if synchronization is needed)
synchronize, by the caching server, the plurality of contents via a single connection to a content server. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162. In another embodiment, the local file 112 contains a metadata portion 113 and a content portion 118, but only the content portion is synchronized with the remote file 162; see this in light of FIG. 1 showing singular connections)
Hwang does teach digital signatures. (Hwang FIG. 3, ¶ 0019: Processing continues to block 320 where the address 114 and protocol 115 are extracted from the metadata portion 113 and decrypted with the cryptography mechanism 122 if necessary)
Hwang does not expressly disclose:
the wrapper message having a corresponding digital signature;
verify, by the caching server, the digital signature corresponding to the wrapper message;
Hwang further does not expressly disclose downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message.
However, David teaches:
the wrapper message having a corresponding digital signature; (David ¶ 0094 shows the claimed 'signature': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: step 1402 where a request for data is received from a CDN provider; At step 1404, the URL contained in the received request is parsed to retrieve the hash and object name [shows this request has 'wrapper' functionality])
verify, by the caching server, the digital signature corresponding to the wrapper message; (David ¶ 0094 shows the claimed 'verification': A user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; ¶ 0242: The method begins at step 1402 where a request for data is received from a CDN provider; see then FIG. 11, ¶ 0280: The origin server 1104 is operable to receive requests from the CDN 1102 and return the appropriate data from the containers 1110 according to information in the hash containers 1112 [relevant to this being performed 'by the caching server'])
David further teaches downloading, by the caching server, in response to verifying the digital signature corresponding to the wrapper message. (David FIG. 11, ¶ 0240 describes a content delivery network 1102, origin server 1104, and cloud storage area 1108, relevant to the claimed 'caching server'; FIG. 14, ¶ 0243-0244 shows retrieval, relevant to the claimed 'downloading': At step 1406, a path for a hash container is built from the hash parsed from the URL; step 1408, the metadata stored in the hash container is retrieved; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request; ¶ 0094 shows a request including signature verification]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
In addition, both of the references (Hwang and David) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as request-based data transfer and propagation.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request. Motivation to do so also would be the teaching, suggestion, or motivation in David to allow data stored in the system to be replicated and served by a content delivery network and to integrate a high performance, scalable origin server into a cloud computing system as seen in David (¶ 0011).

Regarding claims 2, 9, and 15, Hwang in view of David teaches all the features with respect to claims 1, 8, and 14 above including:
wherein receiving the wrapper message comprises determining whether the wrapper message is expired, and (David ¶ 0240: The metadata container 1208 includes a plurality of metadata attributes; Time-to-live attribute 1306 specifies the amount of time data associated with metadata container 1208 is to be cached by the CDN 1102; the time-to-live attribute 1306 attribute and others are returned to the CDN 1102 as headers in an HTTP response [this shows the claimed 'receiving']. The CDN 1102 will then requery the data from the origin server after the specified amount of time)
wherein downloading the synchronization file comprises downloading the synchronization file in response to a determination that the wrapper message is not expired. (David FIG. 14, ¶ 0243-0244: At step 1408, the metadata stored in the hash container is retrieved. At step 1410, the metadata is checked to determine whether the requested data is CDN enabled. In one embodiment, this check involves checking if the "cdn_enabled" attribute from the metadata is set to True; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [retrieving requested data is relevant to the claimed "downloading" of the file, occurring after the checking of metadata in steps 1408-1410]; ¶ 0240 shows checking metadata (in conjunction with a response) includes a time-to-live attribute: Time-to-live attribute 1306 specifies the amount of time data associated with metadata container 1208 is to be cached by the CDN 1102; the time-to-live attribute 1306 attribute and others are returned to the CDN 1102 as headers in an HTTP response)

Regarding claim 3, Hwang in view of David teaches all the features with respect to claim 1 above including:
further comprising the content server, (Hwang FIG. 1, remote file 162 on content repository 160 and local file 112 at file system 102; see this in light of ¶ 0040 referring to a remote server: The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server)
the caching server is configured to download the synchronization file from the content server via the single connection. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162; see this in light of FIG. 1 showing singular connections)
David teaches wherein in response to verifying the digital signature corresponding to the wrapper message, the caching server is configured to download... (David ¶ 0094 shows a request including signature verification: user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: The method begins at step 1402 where a request for data is received from a CDN provider; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request.

Regarding claim 10, Hwang in view of David teaches all the features with respect to claim 8 above including:
generating and storing, by the content server, the synchronization file, (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp [synchronizing the local file to the remote file is relevant to the claimed generating; see storage at content repository 160]; see FIG. 1, remote file 162 on content repository 160 and local file 112 at file system 102; see this in light of ¶ 0040 referring to a remote server: The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server)
the caching server downloads the synchronization file from the content server via the single connection. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162; see this in light of FIG. 1 showing singular connections)
David teaches wherein in response to verifying the digital signature corresponding to the wrapper message, the caching server downloads... (David ¶ 0094 shows a request including signature verification: user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: The method begins at step 1402 where a request for data is received from a CDN provider; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request.


Regarding claim 16, Hwang in view of David teaches all the features with respect to claim 14 above including:
the caching server downloads the synchronization file from the content server via the single connection, (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp. In another embodiment, the synchronization requires the local file 112 to mirror the remote file 162, notwithstanding the timestamp values; the local file 112 becomes a copy of the remote file 162; see this in light of FIG. 1 showing singular connections)
the synchronization file being generated and stored by the content server. (Hwang FIG. 3, ¶ 0020: In block 350, the remote file 162 and the local file 112 are synchronized. In an embodiment, where the remote file 162 and the local file 112 contain metadata 113, the timestamps of the files are compared and copying is performed so that the file with the earlier timestamp is synchronized to match the file with the later timestamp [synchronizing the local file to the remote file is relevant to the claimed generating; see storage at content repository 160]; see FIG. 1, remote file 162 on content repository 160 and local file 112 at file system 102; see this in light of ¶ 0040 referring to a remote server: The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server)
David teaches:
wherein in response to verifying the digital signature corresponding to the wrapper message, the caching server downloads... (David ¶ 0094 shows a request including signature verification: user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; FIG. 14, ¶ 0242-0244: The method begins at step 1402 where a request for data is received from a CDN provider; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request.

Regarding claims 4, 12, and 18, Hwang in view of David teaches all the features with respect to claims 1, 8, and 14 above including:
wherein the digital signature is generated based on data that excludes the plurality of content synchronization messages. (David FIG. 12, ¶ 0236-0237: In one embodiment, the hash value is computed by taking a cryptographic hash, such as an MD5 or SHA-1 hash, of the account and container attributes of the metadata container and a hash suffix value; FIG. 13, ¶ 0240: The metadata container 1208 includes a plurality of metadata attributes [David basing the hash off of these attributes shows exclusion of the messages])


Regarding claims 5, 11, and 17, Hwang in view of David teaches all the features with respect to claims 3, 8, and 14 above.
Hwang teaches a digital signature is generated based on data that excludes content identifiers of the plurality of contents. (Hwang FIG. 2, ¶ 0017: Processing continues to block 220 where the address 114 and protocol 115 are encrypted with the cryptography mechanism 122 [the 'address' of Hwang sounds like a content identifier, but it differs from what is being used to identify the content as in the parent/independent claim, seen in ¶ 0019]; see Hwang FIG. 3, ¶ 0019: the comparison is made by comparing the fingerprints of the relevant portions of the files (e.g. the content portion of each file) and any difference in fingerprint would indicate that synchronization is needed. Other embodiments may use file timestamps, file size, or any file property that would be relevant to determine if the files are different [thus, the address and the protocol being used for the encryption process fulfills the claimed generation based on data excluding content identifiers of the plurality of contents'])
David teaches “wherein the digital signature is generated” as required by the claims. (David ¶ 0094:  user's access key needs to be included in a request, and the request must be signed with the secret key. Upon receipt of API requests, the rules engine verifies the signature and executes commands on behalf of the user; ¶ 0242: The method begins at step 1402 where a request for data is received from a CDN provider) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request.

Regarding claims 6, 13, and 19, Hwang in view of David teaches all the features with respect to claims 1, 8, and 14 above.
Hwang teaches wherein the caching server synchronizes the plurality of contents identified from the plurality of content synchronization messages... (Hwang FIG. 3, ¶ 0019: the comparison is made by comparing the fingerprints of the relevant portions of the files (e.g. the content portion of each file) and any difference in fingerprint would indicate that synchronization is needed. Other embodiments may use file timestamps, file size, or any file property that would be relevant to determine if the files are different)
David teaches wherein the caching server synchronizes ... based on the verifying of only the digital signature corresponding to the wrapper message. (David FIG. 14, ¶ 0243-0244: At step 1406, a path for a hash container is built from the hash parsed from the URL; step 1408, the metadata stored in the hash container is retrieved; At step 1416, the requested data is retrieved from the data path. At step 1418, a response is built including the received data [all of this occurs after step 1402's data request, shown in ¶ 0243, ele. 1404 to be a 'wrapper message'; ¶ 0094 shows a request including signature verification]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content file synchronization of Hwang with the provision of data to a content delivery network provider based on received requests shown in David.
Motivation to do so would be to improve the functioning of the teachings of Hwang involving receiving a request to a local file being synchronized with a remote file (in either direction) with the teachings in similar reference David but further involving returning data to requests based on verification of a signature provided alongside the request.

Regarding claims 7 and 20, Hwang in view of David teaches all the features with respect to claims 1 and 14 above including:
wherein at least some of the plurality of contents for synchronization is synchronized to the content server by another caching server. (David FIG. 5 describes storage management server 516 and storage pool server 518 [relevant to caching server and content server respectively]; see then David ¶ 0178: if a storage server 516 and/or storage pool 514 is unavailable for an object PUT, the proxy 504 may use the rings 506 to determine an appropriate storage server 516 and/or storage pool 514 for that object and route the object there instead [this shows use of another caching server])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         November 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164